EXHIBIT 23.1 THOMAS J. HARRIS CERTIFIED PUBLIC ACCOUNTANT 3, SUITE 202 SEATTLE, WA98103 REGISTERED AUDITOR'S CONSENT I, Thomas J. Harris, CPA, of 3901 Stone Way North, Suite # 202, Seattle, WA. 98103, do hereby consent to the use of my report dated November 13, 2013 on the financial statements of American Sierra Gold Corp. as of July 31, 2013 be included in and made part of any filing to be filed with the U.S. Securities and Exchange Commission. I also consent to your use of my name as in the Experts Section of those forms. Dated this 11th day of November, 2013. Thomas J. Harris Certified Public Accountant
